PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,411,536
Issue Date:  10 Sep 2019
Application No. 15/328,940
Filing or 371(c) Date: 25 Jan 2017
Attorney Docket No.  37212 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed 12 January 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

The requested Certificate of Correction issued on 26 January 2021, however, a decision had not been rendered.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET






    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.